DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification is objected to because the applicant has styled the application as divisional. It would appear that since there was no restriction in the parent case therefor this application is in fact a continuation and not a divisional and could be subject to double patenting rejection.    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0168398) in view of Oakes et al (6,688,487).
Wang discloses In Figs. 1-7, a processor, comprising: an upper cutting element 5 having a descending cylindrical body having a central axis, an outer and an inner diameter, a planar lower end, blades 6 extending downward from an upper base disk in a first pattern, and a region of a specific geometry devoid of blades (area between the blades 6); a lower cutting element 3 having an ascending cylindrical body having a central axis, an outer and an inner diameter, blades 4 extending upward from a lower base disk in a second pattern wherein individual ones of the blades extending from the upper or the lower base disk vary in dimension from the base disk to a tip of the blade, a region of specific geometry devoid of blades (area between the blades 6), openings 32 through the lower base disk in a third pattern, and a lower engagement interface of an outer diameter greater than the outer diameter of the ascending cylindrical body, presenting a planar shoulder (Fig. 4) at a lower end of the ascending cylindrical body; and a cylindrical collection chamber 12 having a lower closed end and an upper engagement interface; wherein the upper cutting element engages the lower cutting element with the inner diameter of the upper cutting element fitting over the outer diameter of the ascending cylindrical body of the lower cutting element, with the planar lower end of the upper cutting element meeting the planar shoulder at the lower end of the ascending cylindrical body, wherein the cylindrical collection chamber assembles to the lower cutting element by the upper engagement interface, engaging the lower engagement interface of the lower cutting element (Figs. 5-7), and wherein the first and second pattern of blades are adapted to enable blades of the upper cutting element to 
Wang does not disclose the specific locking mechanism claimed. 
Oakes et al teaches the concept of locking/connecting the upper and lower compartment/section of a device via connecting means/key/tab/locking protrusions 18 and opening/recesses 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connecting means in the device of Wang with the connecting means disclosed by Oakes et al, to provide an alternative way to connect the upper and lower cutting elements. Additionally, both connecting means disclosed by Wang and that of Oakes et al are considered to be alternative structures which would perform the same function of removably connecting the upper and lower cutting elements, if one is replaced with the other. With respect to the position of the key on the upper cutting elements and the opening on the lower cutting element, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See MPEP 2144.04(VI)(A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US 10,694,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope and subject matter and any differences found therein would have been well within the scope of one skilled in the art. 
Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725